[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION NO. 137
As counsel is aware, the above captioned file was not able CT Page 11839 to be located at the time of the court hearing on this matter. The court was presented by counsel with an amended complaint dated September 30, 1994, a motion for nonsuit dated October 15, 1994 and an objection to motion for nonsuit dated November 5, 1994. None of the three documents tell this court whether the request to revise, upon which this motion for nonsuit is barred, was ever granted and, if so, to what extent.
The court has subsequently located the file. The court's review does not indicate that the request to revise was ever granted (nor does the defendant claim it was in its motion for nonsuit). The court not being aware of any court order concerning the reuqest [request] to revise, the motion for nonsuit must be denied without prejudice.
LAWRENCE L. HAUSER, JUDGE